COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Ramesh Kapur d/b/a AIC Management v. Steven Engelhardt
                            and Engelhardt Law, PLLC

Appellate case number:      01-19-00714-CV

Trial court case number:    2017-56784

Trial court:                207th District Court of Harris County

       On December 10, 2019, the Court dismissed this appeal for nonpayment of all
required fees. See TEX. R. APP. P. 5, 20.1, 42.3(c); see also TEX. GOV’T CODE ANN.
§§ 51.207, 51.941(a), 101.041; Order, Fees Charged in the Supreme Court, in Civil Cases
in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc.
Docket No. 15-9158 (Tex. Aug. 28, 2015). Appellant, however, paid the required fees on
December 10, 2019. Accordingly, we withdraw the Court’s memorandum opinion and
judgment in the above-referenced appeal issued on December 10, 2019 and reinstate the
case on the Court’s active docket. See Univ. of Tex. Health Sci. Ctr. v. Gutierrez, 237
S.W.3d 869, 870 (Tex. App.—Houston [1st Dist.] 2007, pet. denied) (withdrawing opinion
and judgment sua sponte within Court’s plenary power); see also TEX. R. APP. P. 19.1
(“Plenary Power of Courts of Appeals”).

       The record is due on December 13, 2019. See TEX. R. APP. P. 35.1.

       It is so ORDERED.

Judge’s signature:   /s/ Julie Countiss____________________
                      Acting individually  Acting for the Court


Date: December 12, 2019